DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the term Google, Java, Safari, Microsoft and more…, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-26 and 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freund et al USPN 8,312,416 in view of Tao US 2019/0325626 A1.

Regarding claims 1, 9-11 and 30-31
Freund et al teaches 
a memory sub-system to store a set of instructions (column 3, line 25, similarly, computer systems are also described that can include a processor and a memory coupled to the processor. The memory can encode one or more programs that cause the processor to implement one or more of the acts and/or components described herein);
one or more processors that operate to communicate the set of instructions to a plurality of user devices, wherein the set of instructions include instructions that when executed by each user device of the plurality of user devices, causes the user device to perform operations that include (column 8, line 1, separate deployment units can be deployed on separate physical computing systems and include one or more process components. For example, a physical system can be a cluster of computers having direct access to a common database. The process components of one deployment unit interact with those of another deployment unit only using messages passed through one or more data communication networks or other suitable communication channels. Thus, a deployment unit software entity deployed on a platform belonging to Company A can interact with a deployment unit software entity deployed on a separate platform belonging to Company B, allowing for business-to-business communication. Or deployment units in different divisions of the same company can interact with each other. More than one instance of a given deployment unit software entity can execute at the same time);
providing a design interface that includes one or more tool panels and a canvas, the design interface enabling one or more design users to specify design input to create or modify a design under edit on the canvas (column 2, line 55, in a further interrelated aspect, a process interaction map is displayed in a first view, a process component architectural design is illustrated in a second view, and a process component interaction architectural design is illustrated in a third view. The process interaction maps illustrates interactions among a plurality of process components linked together by selected Business Process Variant Types. Each of the process components characterizes software implementing a respective and distinct business process, and each of the process components defines a respective service interface for interacting with other process component. The process component architectural design illustrates an inbound part, a business object part, and an outbound part for a selected process component. The inbound part identifies all external process components that use one or more inbound operations of the selected process component. The business object part identifies all business objects associated with the selected process component. The outbound part identifies all external process components utilized by one or more outbound operations of the selected component. The process component interaction architectural design illustrates message transfer between exactly two process components to modify or read business objects associated with each business object. Each process component illustrates a plurality of process agents, each process agent being either an inbound process agent or an outbound process agent. The inbound process agent is operable to receive a message from an inbound operation. The outbound process agent is operable to cause an outbound operation to send a message. In addition, only outbound process agents associated with a selected process variant type are activated) and 
enabling one or more users to interact with the design interface to (i) define a variant set, each variant of the variant set including a set of properties that defines a respective state of a run-time object; (ii) define one or more interactions for the variant set, each of the one or more interactions specifying a variant of the variant set that is to change to another variant of the variant set at run-time, in response to a particular trigger event; and (iii) create the user object as an instance of one of the variants of the variant set; and (column 2, line 24,  a plurality of process components can be logically associated to realize a business scenario. This logical association can take the form of an interaction scenario. The logical association is dependent on the selected Business Process Variant Types as process components only interact, in some variations, based on the activated outbound process agents. As a result, interactions between process components not having a process variant type activating process agents coupled the process components can be limited. Business Process Variant Types can also be used to verify that connected process components have corresponding Business Process Variant Types activating relevant outbound process agents. In an interrelated aspect, a plurality of process agents can be defined for each of two process components. Each process agent is either an inbound process agent or an outbound process agent. An inbound process agent is operable to receive a message from an inbound operation. An outbound process agent is operable to cause an outbound operation to send a message. Thereafter, interactions between at least one inbound process agent of a first process component and at least one outbound process agent of a second process component are defined. Additionally, interactions between at least one inbound process agent of the second process component and at least one outbound process agent of the first process component are defined. One or more Business Process Variant Types are defined for at least one of the process components. Each of the Business Process Variant Types associates one or more of the process agents defined for the corresponding process component. Selection of a process variant type causes the associated one or more process agents to be activated);
providing a run-time rendering of the user object changing states in accordance with the one or more defined interactions of the variant set (column 15, line 21, during application run-time the BPVT will be derived (based on business configuration settings, master data, incoming messages or user interaction) and stored in a business object node. The derived BPVT could be passed in a message or used as one of the parameters in a relevance condition of outbound process agent. BPVTs can be passed in connection with service and support error tickets (to allow, for example, an embedded support scenario). Freund et al teaches design, modeling and variants but doesn’t teach explicitly canvas, however Tao teaches [0060] Another example of a brand attribute is a personality attribute 124. One or more personality attributes 124 can specify or indicate a set of visual characteristics that provide soft or fuzzy guidance to the design engine 108. The guidance is soft or fuzzy in that, for instance, other specified attributes (e.g., font attributes, color attributes, etc.) will override the personality attribute 124. In one example, if a personality attribute 124 has a value of “modern,” the design engine 108 may partition a design canvas into a larger number of smaller sections and with a variety of colors and images. In this example, if the color attribute specifies six permissible colors, the design engine 108 could use all six colors to generate output branded design content 130 having a “modern” style. In another example, if a personality attribute 124 has a value of “traditional,” the design engine 108 may partition a design canvas into a smaller number of larger sections with a limited number of colors and images (e.g., two colors and one image). In this example, if the color attribute specifies six permissible colors, the design engine 108 could use only two of the six colors in any particular branded design content 130 to ensure that the output branded design content 130 has a “traditional” style).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate canvas in software design. The modification would have been obvious because one of ordinary skill in the art would have been motivated to combine teaching into a graphic design software tool could include features for combining various graphics, text, and other content into digital design content, which can be customized for different communication channels (e.g., websites, mobile devices, etc.).




Regarding claims 2, 4 and 7
Freund et al teaches 
the operations further include enabling the user to specify, for each of the one or more interactions, one of multiple types of events that causes the specified variant of the variant set to change to another variant of the variant set (column 6, line 41,  output operation generally responds to an action (e.g., create, read, update, delete, etc.) with a business object associated with the operation. The operation will generally perform some processing of the data of the business object instance whose change triggered the event. An outbound operation triggers subsequent business process steps by sending messages using well-defined outbound services to another process component, which generally will be in another deployment unit, or to a business partner. For example, outbound process agent 324 in process component 306 can invoke an operation of interface 322 to send a message that will be received by the inbound process agent 312 in process component 308. The message is routed to a specific operation in interface 316 according to the signature or type of the message, which the inbound process agent 312 handles).

Regarding claim 3
Tao teaches 
each variant of the variant set is rendered simultaneously on the canvas [0125] a user may use the brand profile to cause the digital graphic design computing system 100 to produce a number of provisional graphic designs based thereon. For example, the digital graphic design computing system 100 may cause a user device 126 to display a content-creation interface 110. A content-creation interface 110 can include control elements such as text inputs, drop down menus, selection menus, radio buttons, and other similar inputs. The digital graphic design computing system 100 may then receive inputs from the user device 126, such as receiving a brand profile selection that will be used to determine the appearance of and restrictions on the provisional graphic designs. Another input could specify a canvas size for the graphic designs in pixels, inches, centimeters, or other measurements. Another input could provide text content for the graphic design (e.g., a headline, a sub-line, a body, a footer, etc.). Another input could provide image content for the graphic design (e.g., selecting from photographs configured for the brand or uploading new photographs). Another input could include an indication of whether or not a configured brand logo should be included in the provisional graphic designs. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate canvas in software design. The modification would have been obvious because one of ordinary skill in the art would have been motivated to combine teaching into a graphic design software tool could include features for combining various graphics, text, and other content into digital design content, which can be customized for simultaneously processing and render design on the canvas.






Regarding claim 5
Freund et al teaches 
 the visual representation includes a noodle (column 10, line 3, FIGS. 7A-7B are illustrations of a business object map 700. A business object map is a view of a model that incorporates deployment units, process components, and business objects. Interfaces, operations and process agents are excluded from the view. Each model entity is only represented once in the business object map. Hence, the business object map is a representation of all deployment units, process components, and business objects. In the illustrated business object map 700, and as shown in the highlighted portion 728 illustrated in FIG. 7B, a Customer Invoice Processing process component 726 in Customer Invoicing deployment unit 704 incorporates two business objects: a customer invoice request 710 and a customer invoice 708. A Project Processing process component 724 in a Project Management deployment unit 706 includes five business objects: a Project Request 718, a Project 720, a Project Snapshot 712, a Project Simulation 714, and a Project Template 722). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate noodle or another tool to manage or communicate. The modification would have been obvious because one of ordinary skill in the art would have been motivated to combine teaching into a graphic design software tool including document management, calendars, forms, databases and workflows, as well as collaboration and communication tools, instant messaging and more as reference cited.

Regarding claim 6
Freund et al teaches 
 for each of the one or more interactions, the operations include specifying a trigger event at run-time that is to cause the object to change state in accordance with the respective defined interaction (column 15, line 21, during application run-time the BPVT will be derived (based on business configuration settings, master data, incoming messages or user interaction) and stored in a business object node. The derived BPVT could be passed in a message or used as one of the parameters in a relevance condition of outbound process agent. BPVTs can be passed in connection with service and support error tickets (to allow, for example, an embedded support scenario).

Regarding claim 8
Freund et al teaches 
wherein the operations include enabling the user to create multiple user objects, each user object being an instance of one of the variants of the variant set, each of the multiple user object being triggerable by the trigger event at run-time to cause that object to change state in accordance with the respective defined interaction (column 2, line 24, a plurality of process components can be logically associated to realize a business scenario. This logical association can take the form of an interaction scenario. The logical association is dependent on the selected Business Process Variant Types as process components only interact, in some variations, based on the activated outbound process agents. As a result, interactions between process components not having a process variant type activating process agents coupled the process components can be limited. Business Process Variant Types can also be used to verify that connected process components have corresponding Business Process Variant Types activating relevant outbound process agents. In an interrelated aspect, a plurality of process agents can be defined for each of two process components. Each process agent is either an inbound process agent or an outbound process agent. An inbound process agent is operable to receive a message from an inbound operation. An outbound process agent is operable to cause an outbound operation to send a message. Thereafter, interactions between at least one inbound process agent of a first process component and at least one outbound process agent of a second process component are defined. Additionally, interactions between at least one inbound process agent of the second process component and at least one outbound process agent of the first process component are defined. One or more Business Process Variant Types are defined for at least one of the process components. Each of the Business Process Variant Types associates one or more of the process agents defined for the corresponding process component. Selection of a process variant type causes the associated one or more process agents to be activated).

Regarding claim 12
Tao teaches 
wherein defining the variant component includes detecting design input that identifies multiple design elements that are rendered on the canvas; and in response to a designated user input, logically linking the multiple design elements as variants that are constituents of the variant component [0125] a user may use the brand profile to cause the digital graphic design computing system 100 to produce a number of provisional graphic designs based thereon. For example, the digital graphic design computing system 100 may cause a user device 126 to display a content-creation interface 110. A content-creation interface 110 can include control elements such as text inputs, drop down menus, selection menus, radio buttons, and other similar inputs. The digital graphic design computing system 100 may then receive inputs from the user device 126, such as receiving a brand profile selection that will be used to determine the appearance of and restrictions on the provisional graphic designs. Another input could specify a canvas size for the graphic designs in pixels, inches, centimeters, or other measurements. Another input could provide text content for the graphic design (e.g., a headline, a sub-line, a body, a footer, etc.). Another input could provide image content for the graphic design (e.g., selecting from photographs configured for the brand or uploading new photographs). Another input could include an indication of whether or not a configured brand logo should be included in the provisional graphic designs. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate canvas in software design. The modification would have been obvious because one of ordinary skill in the art would have been motivated to combine teaching into a graphic design software tool could include features for combining various graphics, text, and other content into digital design content, which can be customized for simultaneously processing and render design on the canvas.


Regarding claim 13
Freund et al teaches 
in response to design input that selects the representation of the variant component on the one or more tool panels, rendering the variant component by rendering each variant of the variant component at one time on the canvas (column 2, line 24, a plurality of process components can be logically associated to realize a business scenario. This logical association can take the form of an interaction scenario. The logical association is dependent on the selected Business Process Variant Types as process components only interact, in some variations, based on the activated outbound process agents. As a result, interactions between process components not having a process variant type activating process agents coupled the process components can be limited. Business Process Variant Types can also be used to verify that connected process components have corresponding Business Process Variant Types activating relevant outbound process agents).

Regarding claim 14
Freund et al teaches 
 providing an interactive feature to enable the design user to select an additional design element to add as a new variant of the variant component while each variant of the variant component is rendered (column 4, line 65, FIG. 2 illustrates a modeling system 200. An interactive graphical user interface (GUI) 204 allows a user to create, inspect and modify a model. The GUI 204 can present a model in different views offering differing levels of detail. This arrangement allows users to focus on information that is appropriate to their role or the task at hand. A model design component 206 coupled to the GUI 204 provides one or more tools for modifying and manipulating a model, as will be discussed below. A repository 202 is capable of storing one or more models and associated information. By way of illustration and without limitation, the repository can incorporate one or more files, databases, services, combinations of these, or other suitable means for providing persistent storage of model information).

Regarding claim 15
Tao teaches 
the interactive feature is provided with or in proximity to the variants of the variant component being rendered on the canvas [0131] at block 608, the design engine 108 selects a template for a given iteration. The process 600 will iterate. For each available template selected at block 608, the design engine 108 can partition the canvas space based upon the particular template, as depicted at block 612. The design engine 108 can also place (410) images, text and color based upon the particular template to produce a provisional graphic, as depicted at block 612. The design engine 108 may accomplish placement by, for example, programmatically generating image data (e.g., as a JPG, BMP, or other image format) based upon the particular template and inputs, may render or draw the graphic design within an application (e.g., rendering the design with objects from an object oriented language, drawing on an HTML canvas), or may simulate the graphic design by creating and organizing a number of HTML components to appear as the graphic design. The particular implementation will depend on factors such as the manner in which the user interacts with the design engine 108 (e.g., through a web browser or through an installed application) and other factors that will be apparent to one of ordinary skill in the art in light of this disclosure).

Regarding claim 16
Freund et al teaches 
implementing logic to enable the design under edit to be integrated into a functional user-interface, the functional user-interface being operable to generate an interactive element that is based on the variant component, the interactive element being responsive to a corresponding event to transition amongst multiple states, wherein each of the variants includes at least a first value of a state property that is unique amongst the variants of the variant component (column 2, line 24, a plurality of process components can be logically associated to realize a business scenario. This logical association can take the form of an interaction scenario. The logical association is dependent on the selected Business Process Variant Types as process components only interact, in some variations, based on the activated outbound process agents. As a result, interactions between process components not having a process variant type activating process agents coupled the process components can be limited. Business Process Variant Types can also be used to verify that connected process components have corresponding Business Process Variant Types activating relevant outbound process agents) and (column 8, line 46, Process component 525 can receive one or more messages by way of outbound operation 520, as denoted by the arc 532 connecting outbound operation 520 to the process component 525. Based on the change associated with the business object 514, the Request Invoicing from Sales Order to Customer Invoice Processing outbound process agent 518 invokes operation 520 in interface 526 to send a message to process component 525. Likewise, external process component 528 can receive one or more messages sent by outbound operation 522, as denoted by the arc 534 connecting operation 522 to the process component 528. Based on the state or a state change associated with the business object 514, outbound process agent 516 can invoke operation 522 to send a message to external process component 528).

Regarding claim 17
Freund et al teaches 
defining the variant component includes (i) associating the variant component with multiple state properties, each of the multiple state properties having a corresponding set of possible state property values; and (ii) assigning each combination of state property values of the set of property values to one variant of the variant component, such that each variant of the variant component is assigned to one combination of the set of state property values (column 2, line 24, a plurality of process components can be logically associated to realize a business scenario. This logical association can take the form of an interaction scenario. The logical association is dependent on the selected Business Process Variant Types as process components only interact, in some variations, based on the activated outbound process agents. As a result, interactions between process components not having a process variant type activating process agents coupled the process components can be limited. Business Process Variant Types can also be used to verify that connected process components have corresponding Business Process Variant Types activating relevant outbound process agents) and (column 8, line 46, Process component 525 can receive one or more messages by way of outbound operation 520, as denoted by the arc 532 connecting outbound operation 520 to the process component 525. Based on the change associated with the business object 514, the Request Invoicing from Sales Order to Customer Invoice Processing outbound process agent 518 invokes operation 520 in interface 526 to send a message to process component 525. Likewise, external process component 528 can receive one or more messages sent by outbound operation 522, as denoted by the arc 534 connecting operation 522 to the process component 528. Based on the state or a state change associated with the business object 514, outbound process agent 516 can invoke operation 522 to send a message to external process component 528).

Regarding claim 18
Freund et al teaches 
 associating the variant component with multiple state properties includes enabling the design user to specify an additional state property for a variant component (column 4, line 51, FIG. 1 is a process flow diagram illustrated a method 100, at which, at 110, one or more process components are defined. Each of the process components characterizes software implementing respective and distinct business processes and defines at least one process agent. Each process agent enables communications between a business object associated with the corresponding process component and a business object associated with any other process component. Thereafter, at 120, one or more Business Process Variant Types for at least one of the process components is defined. Each of the Business Process Variant Types associates one or more of the process agents defined for the corresponding process component so that selection of a process variant type causes the associated one or more process agents to be activated. FIG. 2 illustrates a modeling system 200. An interactive graphical user interface (GUI) 204 allows a user to create, inspect and modify a model. The GUI 204 can present a model in different views offering differing levels of detail. This arrangement allows users to focus on information that is appropriate to their role or the task at hand. A model design component 206 coupled to the GUI 204 provides one or more tools for modifying and manipulating a model, as will be discussed below. A repository 202 is capable of storing one or more models and associated information. By way of illustration and without limitation, the repository can incorporate one or more files, databases, services, combinations of these, or other suitable means for providing persistent storage of model information).

Regarding claim 19
Freund et al teaches 
associating the variant component with multiple state properties includes automatically identifying an additional state property based on a common property or attribute of the variants of the variant component [0125] a user may use the brand profile to cause the digital graphic design computing system 100 to produce a number of provisional graphic designs based thereon. For example, the digital graphic design computing system 100 may cause a user device 126 to display a content-creation interface 110. A content-creation interface 110 can include control elements such as text inputs, drop down menus, selection menus, radio buttons, and other similar inputs. The digital graphic design computing system 100 may then receive inputs from the user device 126, such as receiving a brand profile selection that will be used to determine the appearance of and restrictions on the provisional graphic designs. Another input could specify a canvas size for the graphic designs in pixels, inches, centimeters, or other measurements. Another input could provide text content for the graphic design (e.g., a headline, a sub-line, a body, a footer, etc.). Another input could provide image content for the graphic design (e.g., selecting from photographs configured for the brand or uploading new photographs). Another input could include an indication of whether or not a configured brand logo should be included in the provisional graphic designs.

Regarding claim 20
Freund et al teaches 
enabling the one or more design users to sort or filter the variants of the variant component based on the state property value of each of the multiple state properties associated with the variant component [0125] a user may use the brand profile to cause the digital graphic design computing system 100 to produce a number of provisional graphic designs based thereon. For example, the digital graphic design computing system 100 may cause a user device 126 to display a content-creation interface 110. A content-creation interface 110 can include control elements such as text inputs, drop down menus, selection menus, radio buttons, and other similar inputs. The digital graphic design computing system 100 may then receive inputs from the user device 126, such as receiving a brand profile selection that will be used to determine the appearance of and restrictions on the provisional graphic designs. Another input could specify a canvas size for the graphic designs in pixels, inches, centimeters, or other measurements. Another input could provide text content for the graphic design (e.g., a headline, a sub-line, a body, a footer, etc.). Another input could provide image content for the graphic design (e.g., selecting from photographs configured for the brand or uploading new photographs). Another input could include an indication of whether or not a configured brand logo should be included in the provisional graphic designs.

Regarding claim 21
Freund et al teaches 
 enabling the one or more design users to sort or filter the variants of the variant component includes generating a property value selection feature for each of the multiple state properties on the one or more tool panels (column 2, line 56, In a further interrelated aspect, a process interaction map is displayed in a first view, a process component architectural design is illustrated in a second view, and a process component interaction architectural design is illustrated in a third view. The process interaction maps illustrates interactions among a plurality of process components linked together by selected Business Process Variant Types. Each of the process components characterizes software implementing a respective and distinct business process, and each of the process components defines a respective service interface for interacting with other process component. The process component architectural design illustrates an inbound part, a business object part, and an outbound part for a selected process component. The inbound part identifies all external process components that use one or more inbound operations of the selected process component. The business object part identifies all business objects associated with the selected process component. The outbound part identifies all external process components utilized by one or more outbound operations of the selected component. The process component interaction architectural design illustrates message transfer between exactly two process components to modify or read business objects associated with each business object. Each process component illustrates a plurality of process agents, each process agent being either an inbound process agent or an outbound process agent. The inbound process agent is operable to receive a message from an inbound operation. The outbound process agent is operable to cause an outbound operation to send a message. In addition, only outbound process agents associated with a selected process variant type are activated.

Regarding claim 22
Tao teaches 
defining the variant component includes implementing a naming scheme in which each of the multiple constituent variants of the variant component are provided a name that identifies each state property that is associated with the variant component, and a state property value for each associated state property of the variant component [0062] In additional or alternative aspects, the brand engine 104 can identify values of various brand attributes based on, at least in part, an automated analysis of one or more brand exemplars. For instance, the brand engine 104 could cause the user device 126 to present a profile-development interface 106 for uploading a brand exemplar. Examples of a brand exemplar could include an electronic version of a brand book in any of a variety of formats, digital images of graphic designs, products, or business locations associated with the brand, or web search results associated with the brand. The brand engine 104 could extract, from the brand exemplar, one or more brand attributes values. For example, the brand engine 104 could perform a visual analysis of one or more brand exemplars to identify one or more colors associated with the brand, text styles associated with the brand, or logos and digital imagers associated with the brand. An automated analysis could include identifying, for a given brand attribute, different values of the brand attribute found within the brand exemplar and presenting some or all of the identified values in a profile-development interface 106 for selection, exclusion, and/or modification via further inputs received via the user device 126.

Regarding claim 23
Freund et al teaches 
 structuring the variant component as a layer type having multiple layers, wherein each variant of the variant component corresponds to one of the multiple layers [0143] as finalized designs are confirmed and received based upon user selections at block 802, the digital graphic design computing system 100 may create and distribute the designs in one or more proprietary or non-proprietary output formats describing the designs, as depicted at block 804. This could include producing and providing JPG images to one or more parties, providing complex image files (e.g., an image file appropriate for use with a graphic editing software that preserves separate elements of the graphic design as layers and objects) to graphic designers, or generating proprietary data that may be transmitted to another user of the digital graphic design computing system 100 and used with the digital graphic design computing system 100 to view the graphic designs and the user session and choices that resulted in their creation.

Regarding claim 24
Freund et al teaches 
 providing the representation of the variant component on the tool panel includes providing an indicator of each variant of the variant component, the indicator of each variant being manipulatable to render or stop rendering the respective variant, separate from other variants of the variant component (column 11, line 21, The Supplier Invoicing deployment unit 808 includes a Supplier Invoice Processing process component 836. The Supplier Invoice Processing process component 836 includes a supplier invoice business object and a supplier invoice request business object. The supplier invoice is a document that states the recipient's obligation to pay the supplier for goods received or services rendered. The invoice may be created after the goods and service acknowledgment has been confirmed. The supplier invoice request is a document that is sent to invoice verification, advising that an invoice for specified quantities and prices is expected and may be created through evaluation settlement. The system uses the invoice request as a basis for invoice verification, as well as for the automatic creation of the invoice. The Payment deployment unit 810 includes a Payment Process component 838. The Payment Processing process component 838 is used to handle all incoming and outgoing payments as well as represent the main database for a liquidity status).

Regarding claim 25
Tao teaches 
 defining the variant component is based on design input received from multiple design users that collaborate on the design under edit in a collaborative environment [0039] the digital design application generates output branded design content based on a combination of the permissible text features of the input text, the permissible visual features of the input graphic, and the identified additional elements. For instance, the digital design application generates a content layout that includes the input text, the input graphic, and additional content in a manner that does not violate any constraint identified in the retrieved brand profile. The digital design application can arrange the input text, the input graphic, and additional content within the layout in a manner consistent with a personality attribute in the brand profile (e.g., stylistic guidance on the variety of content, the spacing between content items, etc.). The digital design application can present the output branded design content via the content-creation interface for further editing or export by a user device. In some aspects, if the user device receives edits to the output branded design content, the digital design application can assess these edits for compliance with the brand profile, and reject edits that fail to comply with the brand profile (e.g., by ignoring the edit rather than modifying the output branded design content in a non-compliant manner). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate editing and modifying design. The modification would have been obvious because one of ordinary skill in the art would have been motivated to combine teaching into a graphic design software tool could editing feature and modify the design as requirement change and produce new product with variation to increase marketability.

Regarding claim 26
Freund et al teaches 
the one or more processors execute instructions, from the set of instructions, to store the variant component as a reusable item in a network library (column 3, line 30, the subject matter described herein provides many advantages. A model provides modeling entities to represent aspects of a software system. Multiple views of the model are provided in a user interface. The model views offer varying levels of detail, allowing users to focus on the information that is important for their task. Model entities can be reused and correspond to reusable software that implements functionality corresponding to the model entity. The model supports dynamic mapping between incompatible message formats. A model can incorporate external components. The models can be used to generate metadata, which can be stored in a repository and used in various downstream processes and tools. Moreover, the subject matter described herein provides a logical abstraction of how various software modules can interact to effect a business scenario. In particular, effective use can be made of process components as units of software reuse, to provide a design that can be implemented reliably in a cost effective way. Deployment units, each of which is deployable on a separate computer hardware platform independent of every other deployment unit, enable a scalable design. Furthermore, service interfaces of the process components can define a pair-wise interaction between pairs of process components that are in different deployment units in a scalable manner.

Regarding claim 28
Rejection of claims 1 and 11 are incorporated and further claim recite similar limitation as claim 18, therefore rejected under same rationale.

Regarding claim 29
Rejection of claims 1 and 11 are incorporated and further claim recite similar limitation as claim 19, therefore rejected under same rationale.

Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art
US 10997217 B1
Nielsen et al teaches Systems And Methods For Visualizing Object Models Of Database Tables
US 10181059 B1 Brewton et al teaches Modeling A Physical Component Interface In A Unified Modeling Language Model
US 7752559 B1 Szpak et al teaches Graphical Model Preparation For Embedded Deployment
US 10114733 B1 Varghese et al teaches System And Method For Automated Testing Of User Interface Software For Visual Responsiveness

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANIL KHATRI/            Primary Examiner, Art Unit 2191